Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Speier on 8/16/2022.

The application has been amended as follows: 


IN THE CLAIMS:


Delete claims 1-18.

19. (New)  A method for obtaining a purified coconut oil extract of cannabis, the method consisting essentially of:
(a) reducing the size of a cannabis biomass such that at least 90 wt.% of the cannabis biomass is less than 2.5 mm;
(b) contacting the cannabis biomass with coconut oil;
(c ) steeping the cannabis biomass and the coconut oil at a temperature of 50°C -180°C;
(d) pressing between two flat plates, at a temperature of 20°C - 230°C and a pressure of 1,000 psi - 100,000 psi, the cannabis biomass and the coconut oil in a mesh nylon bag or rosin press filter bag, sufficient to release from the cannabis biomass and into the coconut oil, one or more cannabinoids, one or more terpenes, or a combination thereof, to yield spent cannabis and a coconut oil extract of cannabis;
(e)  separating the spent cannabis biomass from the coconut oil extract of cannabis;
(f) collecting the coconut oil extract of cannabis in a receptacle;
(g) contacting the coconut oil extract of cannabis with carbon black in an amount of 0.5 ± 0.2 grams of carbon black per 100 grams of the coconut oil extract of cannabis, to yield a purified coconut oil  extract of cannabis; and
(h) separating the carbon black from the purified oil extract of cannabis to yield the purified coconut oil extract of cannabis, wherein the method is carried out in 90 minutes or less.
 
20. (New)  The method of claim 19, carried out in a batch mode wherein 20-40 ounces of cannabis biomass is employed per batch.
 
21.  (New) The method of claim 19, wherein the mesh bag or rosin press filter bag is a food grade 73-micron filter mesh nylon bag, a food grade 36-micron filter mesh nylon bag, or an FDA nylon stitching rosin press filter bag.
 
22. (New)  The method of claim 19, wherein the coconut oil and the cannabis biomass are present in a weight ratio of 2:1 to 7:1, respectively.
 
23. (New)  The method of claim 19, wherein the coconut oil and cannabis biomass are in contact for 5-25 minutes prior to the pressing.
 
24. (New)  The method of claim 19, wherein the coconut oil and the cannabis biomass are steeped at a temperature below 110 °C, prior to the pressing.
 
25. (New) The method of claim 19, wherein the pressing is carried out at an elevated temperature of 65 °C -110 °C.
 
26. (New)  The method of claim 19, wherein the pressing is carried out for a period of time of 1-10 minutes.
 
27. (New) The method of claim 19, wherein the pressing is carried out at a pressure of 10,000 to 100,000 psi.
 
28. (New)  The method of claim 19, wherein the pressing is carried out between two plates each independently having a surface area of up to 225 in2.
 
29. (New) The method of claim 19, wherein the pressing is carried out between two plates each independently having a two-dimensional profile of 9° x 12”.
 
30. (New) The method of claim 19, wherein each separating is carried out employing filtration.
 
31. (New)  The method of claim 19, wherein 135-160 grams of purified coconut oil extract of cannabis is obtained, per pound of cannabis biomass.
 
32. (New)  The method of claim 19, wherein the purified of extract of cannabis consists essentially of 20-35 wt. % total THC.
 
33. (New)  The method of claim 19, wherein the purified coconut oil extract of cannabis consists essentially of:
up to 35 wt.% cannabinoids, terpenes, or combination thereof,
less than 0.1 wt.% pesticides,
less than 0.1 wt.% heavy metals,
less than 0.1 wt.% microbials,
less than 0.1 wt.% volatile organic compounds, and
less than 1 wt.% chlorophylls.
 
34. (New) The method of claim 19, which is carried out in the absence of a polar liquid organic solvent, a volatile organic compound solvent, a supercritical fluid extraction solvent, and a pressurized supercritical fluid extraction vessel.


The following is an examiner’s statement of reasons for allowance:  the closest prior art is WO 2019070885 A1 which teaches some of the components but does not specifcally teach or make obvious the claimed invention..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655